1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   SAM DRAKE,                                      )   Case No.: 1:17-cv-01500-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER DIRECTING PLAINTIFF TO FILE A
13          v.                                       )   RESPONSE TO DEFENDANTS’ REQUEST FOR
                                                         DEADLINE ON OR BEFORE SEPTEMBER 27,
14                                                   )   2019
     SCOTT KERNAN, et al.,
                                                     )
15                  Defendants.                      )   [ECF No. 68]
                                                     )
16                                                   )

17          Plaintiff Sam Drake is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          During the litigation of this action, Plaintiff paroled from the custody of the California

20   Department of Corrections and Rehabilitation to the Fresno County Jail without his legal property.

21          On August 12, 2019, the Court granted, in part, Defendants’ motion to compel responses to

22   their outstanding discovery requests, directed Plaintiff to file responses once he regained access to his

23   property, and directed a status report be filed by October 10, 2019. (ECF No. 66.)

24          On September 11, 2019, Defendants filed an update on the status of Plaintiff’s legal property

25   and submit that Plaintiff’s property was “transported” and/or “shipped” to Plaintiff at the Fresno

26   County Jail on September 9, 2019.
27   ///

28   ///

                                                         1
1             Because it is unclear whether Plaintiff currently has physical possession of his legal property,

2    Plaintiff is directed to file a response Defendants’ notice on or before September 27, 2019, and

3    provide the status of his access to this legal property in order to proceed with responses to Defendants’

4    outstanding discovery requests.

5
6    IT IS SO ORDERED.

7    Dated:     September 13, 2019
8                                                        UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
